DISMISS and Opinion Filed November 18, 2020




                                  S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                              No. 05-20-00250-CR

                       MARK ALLAN LUDWIG, Appellant
                                    V.
                        THE STATE OF TEXAS, Appellee

               On Appeal from the 292nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-55588-V

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Reichek
      On October 14, 2020, appellant filed a motion to dismiss this appeal, signed

by appellant and counsel. See TEX. R. APP. P. 42.2(a). We grant the motion and

dismiss this appeal.



                                         /Amanda L. Reichek/
                                         AMANDA L. REICHEK
                                         JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b)
200250F.U05
                                S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                               JUDGMENT

MARK ALLAN LUDWIG,                         On Appeal from the 292nd Judicial
Appellant                                  District Court, Dallas County, Texas
                                           Trial Court Cause No. F18-55588-V.
No. 05-20-00250-CR        V.               Opinion delivered by Justice
                                           Reichek. Justices Molberg and
THE STATE OF TEXAS, Appellee               Nowell participating.

     Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered November 18, 2020




                                     –2–